Exhibit 10.1
 
 
AMENDMENT NO. 1 TO EXCHANGE AGREEMENT
 
This AMENDMENT NO. 1, dated as of June 22, 2009 (this “Amendment”), between
E*TRADE Financial Corporation, a Delaware corporation (the “Company”), and
Citadel Equity Fund Ltd., a Cayman Islands company (together with any of its
permitted assignees pursuant to the Exchange Agreement, “CEFL”) amends that
certain Exchange Agreement, dated as of June 17, 2009 (the “Exchange
Agreement”), between the Company and CEFL.
 
RECITALS
 
WHEREAS, the Company and CEFL are parties to the Exchange Agreement; and
 
WHEREAS, Section 6.8 of the Exchange Agreement provides that the Exchange
Agreement may be amended or modified in whole or in part at any time by an
agreement in writing between the Company and CEFL executed in the same manner as
the Exchange Agreement.
 
NOW, THEREFORE, in consideration of the premises and agreements set forth herein
and in the Exchange Agreement, the parties agree as follows:
 
ARTICLE I

 
AMENDMENTS
 
1.1 Offer Document; Exhibit B.   CEFL and the Company hereby agree that the
Offer to Exchange attached as Exhibit B to this Amendment shall be the Offer
Document as defined in the Exchange Agreement.
 
1.2 Amendment to Section 1.1.  The following definition is added to Section 1.1
after the definition of “Exchange Offer”:
 
““Failed Exchange Offer Consent Fee” shall have the meaning set forth in Section
4.10(c).”
 
1.3 Amendment to Section 4.10(a).  The first sentence of Section 4.10(a) of the
Exchange Agreement is hereby amended and restated in its entirety as follows:
 
“The Company shall commence the Exchange Offer on June 22, 2009.”
 
1.4 Amendment to Section 4.10(b).  The first and second sentences of
Section 4.10(b) of the Exchange Agreement are hereby amended and restated in
their entirety and a new third sentence is added as follows:
 
“The Early Tender Period shall expire at 12:00 midnight New York City time on
July 1, 2009, or such later date as set by the Company with CEFL’s prior written
consent (the “Early
 

--------------------------------------------------------------------------------


 
Tender Period”).  At or around 6:00 p.m. New York City time on the day the Early
Tender Period expires, the Company shall make a preliminary public announcement
of the aggregate principal amount of 2011 Notes and Springing Lien Notes
tendered, and not withdrawn, during the Early Tender Period up to the time of
such announcement.  Following such announcement, the Company shall, if requested
by any holder tendering 2011 Notes and/or Springing Lien Notes or delivering
notices of guaranteed delivery in respect thereof after such announcement and
prior to the expiration of the Early Tender Period, promptly confirm receipt of
such tenders or notices, as applicable, to such holder.”
 
1.5 Amendment to Section 4.10(c).  Section 4.10(c) of the Exchange Agreement is
hereby amended and restated in its entirety as follows:
 
“The Company shall use its reasonable best efforts to solicit and obtain valid
and binding consents from (i) all holders of Springing Lien Notes approving the
Company’s proposals to (x) amend the definition of “Change of Control” in the
indenture governing the Springing Lien Notes to make clause (1) of such
definition consistent with the analogous provision in the indentures relating to
the 2011 Notes and the Company’s 7.375% Senior Notes due 2013 and 7.875% Notes
due 2015; provided, that if the Company does not receive such consent, the
amount of Springing Lien Notes that may be exchanged by CEFL in the Exchange
Offer shall be limited as set forth in the Offer Document such that, following
the Closing, CEFL and its Affiliates shall not own more than 49.9% of the fully
diluted Common Stock of the Company (assuming full conversion of all Convertible
Debentures held by CEFL and its Affiliates whether or not such Convertible
Debentures can be converted pursuant to their terms) and (y) amend the
“Limitation of Restricted Payments” covenant in the in the indenture governing
the Springing Lien Notes to exempt any payment of dividends on any preferred
stock issued to the United States Treasury, or any redemption or repurchase of
any preferred stock or any warrants issued to the United States Treasury with
the proceeds of certain qualifying issuances of capital stock, in each case,
pursuant to a CPP Transaction and (ii) all holders of 2011 Notes approving the
Company’s proposal to amend the “Limitation of Restricted Payments” covenant in
the indenture governing the 2011 Notes to exempt any payment of dividends on any
preferred stock issued to the United States Treasury, or any redemption or
repurchase of any preferred stock or any warrants issued to the United States
Treasury with the proceeds of certain qualifying issuances of capital stock, in
each case, pursuant to a CPP Transaction.  The Company shall pay, in accordance
with the terms and conditions set forth in the Offer Document, to each holder of
2011 Notes and/or Springing Lien Notes who validly delivers and does not revoke
a consent to the amendments contemplated by this Section 4.10(c) prior to the
expiration of the Early Tender Period, a cash payment equal to $5.00 for each
$1,000 in principal amount of 2011 Notes or Springing Lien Notes in respect of
which such consent has been validly delivered (the “Consent Fee”); provided,
however, all holders who tender Springing Lien Notes and 2011 Notes in the
Exchange Offer shall be deemed to have consented to the amendments contemplated
by this Section 4.10(c) and to have waived the Consent Fee with respect to all
2011 Notes and Springing Lien Notes tendered by such holders in the Exchange
Offer; and provided, further, that if (i) the Company has paid the Consent Fee
in respect of which consents have been delivered and (ii) the Exchange Offer has
not been consummated on prior to October 31, 2009 or this Agreement has been
earlier terminated in accordance with its terms, then the Company shall pay to
each holder of 2011 Notes and/or Springing
 
2

--------------------------------------------------------------------------------


 
Lien Notes that validly tendered 2011 Notes and/or Springing Lien Notes in the
Exchange Offer (including, for the avoidance of doubt, CEFL) an amount in cash
equal to the Consent Fee for each $1,000 in principal amount of 2011 Notes or
Springing Lien Notes that have been validly tendered by such holder in the
Exchange Offer, notwithstanding that tendered 2011 Notes and Springing Lien
Notes have not been accepted by the Company in the Exchange Offer by reason of
the failure of the Exchange Offer to be consummated (the “Failed Exchange Offer
Consent Fee”).  Unless this Agreement has been terminated pursuant to Section
5.1, CEFL hereby agrees that it shall affirmatively consent by tendering the
CEFL Exchanged Notes held by it, and cause each of its respective Affiliates who
are holders of 2011 Notes or Springing Lien Notes to consent by tendering the
CEFL Exchanged Notes held by it, to the amendments contemplated by this Section
4.10(c).  CEFL hereby agrees to waive the Consent Fee with respect to its 2011
Notes and Springing Lien Notes, whether or not such Notes are tendered in the
Exchange Offer; provided, however, that CEFL shall receive the Failed Exchange
Offer Consent Fee if such fee is payable.  Unless this agreement has been
terminated pursuant to Section 5.1, CEFL hereby agrees that it shall, and shall
cause its Affiliates who are holders of 2011 Notes or Springing Lien Notes to,
affirmatively consent to the amendments contemplated by this Section 4.10(c) by
submitting consents in respect of all 2011 Notes and Springing Lien Notes such
that CEFL shall have ensured that more than 50% of the 2011 Notes and the
Springing Lien Notes have submitted consents.  At such time as CEFL shall have
satisfied its obligations with respect to the consents contemplated by this
Section 4.10(c), CEFL shall be permitted to freely transfer, sell or assign any
Springing Lien Notes not tendered.”
 
ARTICLE II

 
MISCELLANEOUS
 
2.1 Effect of Amendment.  Except as expressly set forth herein, the Exchange
Agreement shall not by implication or otherwise be supplemented or amended by
virtue of this Amendment, but shall remain in full force and effect, as amended
hereby.  This Amendment shall be construed in accordance with and as a part of
the Exchange Agreement, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Exchange Agreement and each other
instrument or agreement referred to therein, except as herein amended, are
hereby ratified and confirmed.  To the extent that there is a conflict between
the terms and provisions of the Exchange Agreement and this Amendment, the terms
and provisions of this Amendment shall govern for purposes of the subject matter
of this Amendment only.
 
2.2 Waiver of Notice.  The Company and CEFL hereby waive any notice requirement
with respect to each other under the Exchange Agreement, if any, pertaining to
the matters covered by this Amendment.
 
2.3 Counterparts and Facsimile.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.  Executed
signature pages to this Amendment may be delivered by facsimile and such
facsimiles will be deemed as sufficient as if actual signature pages had been
delivered.
 
3

--------------------------------------------------------------------------------


 
2.4 Governing Law.  This Amendment shall be governed by, and interpreted in
accordance with, the laws of the State of New York.
 
2.5 Headings.  The headings of Articles and Sections contained in this Amendment
are for reference purposes only and are not part of this Amendment.
 
2.6 Severability.  If any provision of this Amendment is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Amendment
shall remain in full force and effect; provided that the economic and legal
substance of any of the Transactions is not affected in any manner materially
adverse to any party.  In the event of any such determination, the parties agree
to negotiate in good faith to modify this Amendment to fulfill as closely as
possible the original intent and purpose hereof.  To the extent permitted by
law, the parties hereby to the same extent waive any provision of law that
renders any provision hereof prohibited or unenforceable in any respect.
 
2.7 Definitions.  Capitalized terms used by not defined herein shall have the
respective meanings ascribed to them in the Exchange Agreement.
 
*  *  *
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 



  E*TRADE FINANCIAL CORPORATION                  
 
By:
/s/ Donald H. Layton       Name: Donald H. Layton       Title: Chairman and
Chief Executive Officer          

 



  CITADEL EQUITY FUND LTD.           By:
Citadel Advisors LLC, its Portfolio Manager
               
 
By:
/s/ John Nagel       Name: John Nagel       Title: Authorized Signatory        
 

 
 
5

--------------------------------------------------------------------------------




 
Exhibit B


Offer Document
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


